     Case 2:06-cr-00058-JAM-EFB Document 854 Filed 05/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:06-cr-0058-JAM-EFB P
12                       Respondent,
13           v.                                         ORDER AFTER HEARING
14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                         Movants.
16

17

18          On May 20, 2020, the parties appeared before the court for a hearing on movant Sekhon’s
19   motion to compel. ECF No. 823. Counsel for both movants and the government appeared
20   telephonically. Attorney Erin Radekin appeared on behalf of movant Sekhon; Attorney Kresta
21   Daly appeared on behalf of movant Rai. Assistant United States Attorneys Amy Hitchcock and
22   Victoria Boesch appeared on behalf of the government.
23          As noted at the hearing, the motion to compel implicated six items – three requests for
24   production and three requests for admission. With respect to items one through three – the
25   requests for production, the court ordered as follows:
26                     With respect to the first request for production, the court ordered the
27                      government to perform a search for relevant records by using supervisor names
28
                                                       1
     Case 2:06-cr-00058-JAM-EFB Document 854 Filed 05/20/20 Page 2 of 3

 1                      – Paul Felix and Diana Castaneda. That supplement should be certified and be
 2                      accompanied by a declaration from someone with personal knowledge which
 3                      describes how the search was performed and the results of that search. Those
 4                      items are due on July 20, 2020.
 5                     With respect to the second request for production, the court ordered the
 6                      government to supplement its initial response by conducting a thorough search
 7                      for any email or facsimile transmission of Ranbir Khera’s immigration file to
 8                      Officer Guadamuz during the trial in 2009. That supplement should be
 9                      certified and be accompanied by a declaration from someone with personal
10                      knowledge which describes how the search was performed and the results of
11                      that search. This supplement is also due on July 20, 2020.
12                     Similar to the first two requests for production, the court directed the
13                      government to perform a search for Carol Webster’s purported written
14                      accounts of her alleged discussion with Officer Guadamuz during the 2009
15                      trial. As before, the supplement should be certified and be accompanied by a
16                      declaration from someone with personal knowledge which describes how the
17                      search was performed and the results of that search. This supplement is also
18                      due on July 20, 2020.
19          Turning to the requests for admission, the court directed the government to respond to the
20   first request for admission which asked for a denial or admission as to whether DHS Officer
21   Brigido Villalon’s referral for an investigation into the bona fides of Ranbir Khera’s marriage was
22   pending when Khera’s file was transferred from the San Francisco DHS Office to the prosecution
23   in this case in September 2003. The court denied the motion to compel as to the other two
24   requests for admission.
25          Finally, the court, after conferring with the parties, set a new scheduling order for
26   summary judgment motions in this case. The schedule will be as follows:
27                     Summary judgment motions and opening briefs must be filed by September
28                      23, 2020.
                                                        2
     Case 2:06-cr-00058-JAM-EFB Document 854 Filed 05/20/20 Page 3 of 3

 1                  Oppositions are due by October 14, 2020.
 2                  Replies are due October 21, 2020.
 3                  The motion(s) will be heard on November 4, 2020.
 4         So Ordered.
 5   DATED: May 20, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
